DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	The amendment received on 06/02/2021 is acknowledged. Claims 1, 3, 13, and 17, have been amended.  Claims 21 and 22 have been added.  Claims 1, 3-7 and 9-22 are currently pending.  Claims 12-20 are currently withdrawn. 
	In light of the amendment to the claims the rejection of claims under 35 U.S.C. 112(a) and (b) have been withdrawn. 
	Upon review it was determined that an examiner’s amendment could fix typographic errors and to place withdrawn method claims into condition for rejoinder and allowance.  Applicant’s representative was contacted with the attached amendment.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Thomas Finetti on 06/11/2021.

The application has been amended as follows: 

CLAIMS  
1. (Currently Amended) An enzyme inactivation composition comprising: (a) a polycarboxylic acid having a formula C(O)OH-R1-R2(C(O)OH)-R3-C(O)OH 1, R2, and R3 comprise a substituted or unsubstituted aliphatic group; (b) hydrogen peroxide; and (c) sodium azide; wherein the hydrogen peroxide is present in an amount ranging from between about 0.25% to about 5% by total weight of the composition, and wherein the sodium azide is present in an amount ranging from between about 0.05% to about 1.0% by total weight of the composition, and wherein the enzyme inactivation composition comprises a pH of about 1.5.  

2. (Cancelled)  

3. (Previously presented) The enzyme inactivation composition of claim 1 wherein the polycarboxylic acid is a citrate.  

4. (Original) The enzyme inactivation composition of claim 1, further comprising an elution mitigation agent.  



6. (Currently Amended) The enzyme inactivation composition of claim 3, wherein the hydrogen peroxide is present in an amount of about 1% by total weight of the composition, and wherein the sodium azide 

7. (Previously Presented) The enzyme inactivation composition of claim 3, wherein the hydrogen peroxide is present in an amount of about 0.5% by total weight of the composition, and wherein the sodium azide is present in an amount of about 0.08% by total weight of the composition.  

8. (Cancelled)  

9. (Original) The enzyme inactivation composition of claim 6, further comprising 0.5M sodium chloride.  

10. (Original) The enzyme inactivation composition of claim 6, further comprising 0.75M sodium chloride.  

11. (Original) The enzyme inactivation composition of claim 6, further comprising 1M sodium chloride.  

12. (Cancelled)  

13. (Rejoined, Currently Amended) A method of inactivating one or more enzymes in a biological sample comprising applying between about 50 µL to about 200 µL of an enzyme inactivation composition of claim 1, wherein the biological sample comprises one or more reagent or endogenous enzymes, and wherein at least one of the enzyme inactivation composition or the biological sample are maintained at a temperature ranging from between about 25°C to about 500C for a time period ranging from between about 4 minutes to about 16 minutes.  

14. (Rejoined) The method of claim 13, further comprising adding an elution mitigation agent to the biological sample.  

15. (Rejoined) The method of claim 13, wherein the one or more reagent or endogenous enzymes are selected from the group consisting of a reagent peroxidase, an endogenous peroxidase, and an alkaline phosphatase.  

16. (Rejoined, Currently Amended) The method of claim 13, whereinsodium azide is present in an amount of about 0.08% by total weight of the composition.  

17. (Rejoined, Currently Amended) A method of detecting targets in a biological sample, comprising:
a) contacting the biological sample with a first chromogenic detection reagent having a first enzyme; 
b) detecting a first signal from the first chromogenic detection reagent; and
 c) inactivating the first enzyme by applying the of claim 1 ; wherein at least one of the 0C for a time period ranging from between about 4 minutes to about 16 minutes.  

18. (Rejoined, Currently Amended) The method of claim 17, further comprising:
a) contacting the biological sample with a second chromogenic detection reagent having a second enzyme; 
b) detecting a second signal from the second chromogenic detection reagent; and 
 the  of claim 1 applied in step c) or the biological sample are maintained at a temperature ranging from between about 25°C to about 50 °C for a time period ranging from between about 4 minutes to about 16 minutes.  

19. (Rejoined, Currently Amended) The method of claim 17, wherein the polycarboxylic acid of the enzyme inactivation composition is a citrate

20. (Rejoined, Currently amended) The method of claim 19, wherein the enzyme inactivation composition further comprises sodium chloride.  

21. (Previously Presented) The enzyme inactivation composition of claim 1, wherein the polycarboxylic acid is citrate.  




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art has been established on the record.  The prior art does not teach a a composition with the amounts of components claimed at or near the pH claimed.  Further the prior art does not render obvious doing. Applicant’s invention has been found novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim1,  3-7 and 9-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/10/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1, 3-7 9-11, 13-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657     

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657